Title: To John Adams from William Tudor, 19 July 1775
From: Tudor, William
To: Adams, John


     
      Dr. Sir
      Cambridge 19th. July. 1775
     
     I am much oblig’d by your Letter of 6th. Instant and will now attempt in Part to comply with your Request. Things have remaind tolerably quiet between the continental and ministerial Camps for a Week past. The Beginning of last Week a Detachment was sent in the Night to take all the live Stock that was on Long Island. They succeeded and brought away not only all the Quadrupeds but 17 Fellows who were on the Island in the Service of Gage as Mowers. The next Day orders were issu’d to make another Descent and destroy the Buildings. Ten whale Boats mann’d with 12 and 15 Men At 10 o’Clock in the Day Notwithstanding a constant Fire from the Ships of War that lay near the Island, landed and set Fire to all the Buildings, destroying all the Hay &c. on the Place; on their Return they were attack’d by the Men of War’s Boats, whom they fought and kept at Bay till they reach’d the Shore, and then fir’d so briskly on them that they thought it advisable to retreat. Our People lost one Man but brought off every Boat.
     Since the Arrival of the continental Generals the Regulations of the Camp have been greatly for the Better. Matters were in a very poor Way before. The General was despiz’d. There was little Emulation among the Officers, and The Soldiers were lazy, disorderly and dirty. The Genls. Washington, Lee and Gates are respected and confided in, and their Orders strictly and cheerfully executed and obeyed. And I hope we shall soon be able to meet British Troops on any Ground. The Freedom which our Countrymen have always been accustomed to, gives them an Impatience of Controul, and renders  it extreem difficult to establish that Discipline so essential in an Army, which to be invincible, ought to be a grand Machine moved only by the Commander of it. Discipline will not inspire Cowards with Courage, but it will make them fight.
     The Day after the Arrival of the Adjutant General I had a Letter from him acquainting me with his having Directions from the Commander in Chief to offer me the Place of Judge Advocate to the Army. I immediately accepted the Post, and have every Day since been busy at Courts Martial. And Lords Coke, Holt and Hale are made to give Way to your congressional military Code. There never has been a regular Court Martial before now, by Reason of their wanting some Person to methodize and conduct the Business. The Congress have not mentioned such an Officer in the Articles of War, but were they to attend a Court Martial they would see the Importance and Necessity of such an Appointment. The Office is very honorary, but the Stipend is not sufficient. Genl. Gates informs me that the Pay is equal to that of a Capt’s. vizt. £6 a month. I must keep a Horse in Order to attend both Camps at Roxbury and Cambridge. A Report must be made of the whole Proceedings in every Trial to the Commander in chief which makes a great Deal of writing, and the salary is too little to pay a Clerk, who will be wanted of the Business. The Court has set for six Days running from 8 to 3 oClock. The Evidence is all taken down in writing, and then copied for the Inspection of the Generals. In so large an Army as we have, there must necessarily be much Business for Courts Martial. I find in the Regular Army, the Judge Advocate has a Stipend as such, and draws pay as an Officer in some Regiment besides. But with us—it would not do. I must beg you to set this office in a proper Light and to get such a Stipend fix’d as shall prevent my being out of Pocket at the Year’s End. You know my Situation, Sir, and will therefore excuse what, would otherwise, appear mercenary in this Request.
     Your Declaration has been publickly read by the Chaplains through the Army and receiv’d with great Applause. The Address to the Inhabitants of G. Britain is generally approv’d, But some think, there is too much conceeded, considering the State we are now put in. The Spirit of Freedom glows with unabated ardor. As to Difficulties, we have been so us’d to them, they now occur without occasioning Concern. While the Horror of War ceases to alarm because it is familiar.
     
      Wm. Tudor
     
    